Citation Nr: 1733926	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a lung disorder, claimed as due to asbestos exposure and to smoke/chemical inhalation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ) in April 2011.  A transcript of the hearing is associated with the claims file. Thereafter, in June 2011 and November 2014, the Board remanded this appeal for additional development.  Subsequently, in December 2016, the Veteran was notified that the VLJ who presided over the April 2011 Travel Board Hearing was unavailable and offered the opportunity to testify before another VLJ.  In February 2017, the Veteran indicated that he wanted another hearing before the Board.  Thereafter, in June 2017, the Veteran had a videoconference hearing before the undersigned VLJ.  A copy of the transcript is of record.


FINDING OF FACT

The probative evidence of record does not show that the Veteran's lung disorders are etiologically linked to service, including asbestos exposure and/or smoke/chemical inhalation.


CONCLUSION OF LAW

The criteria have not been met for entitlement to service connection for a lung disorder, claimed as due to asbestos exposure and to smoke/chemical inhalation.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran believes that his current lung disease is caused by asbestos exposure while serving in the U.S. Navy aboard the U.S.S. Constellation CV-64 in 1988 as a first machinist's mate.  Specifically, he asserts that, while being assigned to the Auxiliaries Division, air conditioning shop (A-4), he was ordered to recondition a berthing area fan room, which included cleaning the fan coils, removing the deteriorating insulation from the pipes and reinsulating them, and painting the room, where he was exposed to asbestos.  The Veteran reported not wearing any lung protection while performing the renovation, discovering that the insulation around the pipes was asbestos, and being reassigned so that an asbestos removal crew could finish the job. 

In addition, the Veteran described an incident involving a fire in the engine room while docked in San Diego.  In his capacity of a fireman, he reports being assigned to fight the fire, suffering smoke inhalation and being exposed to hazardous chemical inhalants and irritants.  He reports suffering from asthma, sarcoidosis of the lungs, and scar tissue in the lungs, as the result of his asbestos and smoke/chemical exposure in service.  Further, the Veteran reported that he had symptoms of coughing and shortness of breath during service, and that about two years after his separation from service he began having itching and tightness in his lungs.  He also stated that he felt that his sarcoidosis first manifested itself as fatigue and shortness of breath in about 1995.  See BVA Hearing Transcripts, dated in April 2011 and June 2017.  He has reported that he was first diagnosed with sarcoidosis in 1998 and with asthma in 2008, and this is consistent with the medical evidence of record.

Notably, the Veteran's DD Form 214 confirms that he served aboard the U.S.S. Constellation CV64, and indicates that his MOS was of machinist's mate. Moreover, a CV64 "Medical Surveillance Questionnaire", dated in September 1984, reflects that the Veteran reported being exposed to asbestos "sometime in June".   Here, the Veteran indicated working in the steam shop where many steam pipes were "lagged with asbestos".  The reviewing official indicated that, based on a review of the questionnaire, it was recommended that the Veteran participate in a medical surveillance program. 

A November 1989 Periodic Health Evaluation for the Navy Asbestos Medical Surveillance Program submitted to the Navy Environmental Health Center shows that the Veteran reported working directly with and around asbestos on a respiratory questionnaire.  On examination, his chest configuration and stature appeared to be normal, and he did not have crackles or wheezes in his chest.  Further, a spirometer test record, dated in November 1989, showed findings of "good" effort and reflected a history that was negative for smoking, asthma, shortness of breath, wheezing or a heart condition.  

Also, of record is a statement from the Veteran's private physician, dated in December 2009, noting findings that the Veteran had a current diagnosis of asthma and of sarcoidosis.  

For the following reasons and bases, however, the Board finds that entitlement to service connection for a lung disorder is not warranted.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).  

Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. 38 C.F.R. § 3.30(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).



There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309 (a), including sarcoidosis.  See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sarcoidosis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d). 

With regard to claims for service connection for asbestos-related diseases, there is no specific statutory or regulatory guidance.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Nevertheless, the VA Adjudication Procedure Manual provides guidelines for veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure.  VA Adjudication Procedure Manual, M21-1, IV.ii.1.3.a (updated Oct. 27, 2015).  Claims based on exposure to asbestos require: 1) a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion; and 2) a diagnosed disability that has been associated with in-service asbestos exposure.  Id.   



Neither the Manual M21-1 nor the DVB Circular, however, creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146   (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Of record is a November 2007 article from the New England Journal of Medicine associating sarcoidosis with service in the U.S. Navy doing metalworking, firefighting, and handling building supplies.   

As alluded to above, the Board remanded this issue in June 2011 to obtain a VA examination.  The examiner confirmed diagnoses of asthma and sarcoidosis, but stated that the sarcoidosis had resolved as evidenced by diagnostic testing.  She, however, opined that it was less likely than not that the Veteran's lung disorder was incurred in or caused by the in-service injury, event or illness.  The examiner explained that sarcoidosis is a multisystem disorder of unknown etiology.  She cited to the literature in Up To Date reports, showing that despite intensive efforts, studies have largely failed to identify an external agent or agents responsible for sarcoidosis. The examiner also stated that lung disease from asbestos exposure is a slow process manifesting over 20-30 plus years after exposure during which individuals are symptom-free until progressive decrease in pulmonary function has occurred.  She further explained that it is characterized by diffuse pulmonary fibrosis disease evident by X-ray and pulmonary function tests findings.  Regarding the Veteran's asthma, she observed that there was no evidence provided that the Veteran had symptoms of asthma during service.  The examiner also noted that the Veteran's documented onset of the claimed condition occurred more than 10 years after release from the military.  Thus, she concluded that the Veteran's lung disorder was not related to his active service.



In the November 2014 Board remand, it found that the October 2012 VA examination was not fully responsive to the June 2011 remand directives, which instructed the VA examiner to consider the Veteran's lay statements when determining the nature and likely etiology of the Veteran's claimed lung disorder. In particular, the Board noted that the medical history provided in the examination did not include mention of the Veteran's involvement in firefighting activities while aboard the USS Constellation and the rationale was also devoid of any mention of the activities identified at the April 2011 Board hearing, to include experiencing smoke and chemical inhalation during service.  Accordingly, the Board remanded the issue again for an addendum opinion, which was obtained in December 2014.

Similarly, the December 2014 VA examiner also opined that it was less likely than not that this Veteran's current lung or respiratory pathology was related to his exposure to asbestos or other harmful substances during his period of active service. The examiner indicated that in reaching this conclusion, he reviewed the claims folder, including, but was not limited to, the Veteran's statements regarding inhalational exposures during military service; the transcript of the April 2011 hearing before the Board of Veteran's Appeal, including page 3; the clinical notes written by the Veteran's private physician; the written and verbal statements by the Veteran's representative concerning VA's interpretations and applications of available evidence; photographs of USN firefighters and the conditions under which they fight fires on a naval vessel; the article on sarcoidosis mentioned by the Veteran's representative (N Engl J Med 2007;357:2153-5), with particular attention to the section on etiology.  The examiner also noted that he is a pulmonary specialist certified in Pulmonary Diseases by the American Board of Internal Medicine.  He further indicated that he accepted at face value the Veteran's contention that he was exposed to asbestos during service, both in his daily duties and during the removal of asbestos insulation early in his Navy career.  Additionally, the examiner accepted at face value the Veteran's contention that he experienced exposure to combustion fumes during the fighting of an engine room fire on board the USS Constellation.



The examiner acknowledged that the Veteran was claiming two conditions as consequences of inhalational exposure during service: sarcoidosis and asthma. He, however, stated that neither condition could be plausibly attributed to asbestos inhalation.  He explained that the range of pleuro-pulmonary disorders (and other, less common disorders in other organs) caused by asbestos inhalation is considerable.  The examiner further commented that in veterans of the US Navy, the only two asbestos-related conditions seen with any frequency are pleural plaques (common) and mesothelioma (rare).  He stated that sarcoidosis is not known to be caused by asbestos inhalation, regardless of speculation about etiology, and that adult-onset asthma likewise is not known to be caused by asbestos inhalation.  As an aside, the examiner commented that, in fairness to the Veteran, the lack of pleural plaques in this Veteran was not evidence against asbestos exposure, and did not diminish the likelihood that his claimed conditions were caused by asbestos inhalation.  He, rather stated, that the lack of pleural plaques has no bearing on this opinion.  Instead, the examiner cited to the 2007 medical article mentioned by the Veteran's representative, showing that, "Occupational studies [of sarcoidosis] have shown positive associations with service in the U.S. Navy, metalworking, firefighting, and the handling of building supplies." 

In considering the possible association between the Veteran's military service and his subsequent respiratory disorders, the examiner stated that this epidemiologic association must be given appropriate weight, which must be considered in the context of many decades of fruitless search for the etiology of sarcoidosis.  The examiner commented that it is discouraging that after more than half a century, experts are still largely limited to epidemiologic studies.  He remarked that the epidemiologic correlations might at some time serve as a basis for a determination by VA that sarcoidosis is a presumptive condition of service in the US Navy or service as a naval firefighter.  In the present case, however, he opined that it amounted to mere speculation that this Veteran's sarcoidosis was caused by his inhalations during service.  The examiner explained that sarcoidosis is not a rare condition and that it occurs sporadically in individuals of diverse occupations; thus, the attribution of etiology in a specific case can rest only on shaky logic. 



The examiner conceded that the Veteran undoubtedly inhaled combustion fumes during the fighting of fires on board the USS Constellation.  Moreover, he agreed with the Veteran's contention that such inhalation can cause respiratory diseases. 
Here, however, the examiner stated that with the development of asthma approximately a decade later, it was no more than speculative to claim that that inhalational exposure during service was the cause.  Instead, he observed that the Veteran's asthma, as demonstrated by pulmonary function testing, was mild. The examiner commented that asthma with onset in adult life is a vexing problem and among the many unknowns, is etiology.  He then remarked that it was not reasonable to identify inhalational exposures during service as the cause in this case, because to do so, would be merely speculative.  In sum, the examiner opined that asbestos inhalation as a cause of the Veteran's sarcoidosis and asthma could be confidently excluded as there was little or no medical evidence linking asbestos inhalation to those two conditions.  The examiner reiterated that inhalation of combustion fumes as a US Navy firefighter is a possible cause, but not a likely cause.  He stated that an affirmative opinion requires that the likelihood be 50 percent or greater, and in this case, the likelihood was far less than 50 percent.  The examiner, therefore, concluded that it was less likely than not that the Veteran's current lung or respiratory pathology was related to his exposure to asbestos or other harmful substances during his period of active service.
Consequently, after considering this and the other evidence of record in relation to the applicable statutes and regulations, the Board concludes that service connection for this claimed condition is not warranted.  While the evidence confirms the Veteran has a lung disorder, the evidence does not also establish the required linkage ("nexus") between this disease and his military service, including especially exposure to asbestos and smoke inhalation.  In discussing the underlying rationale of his unfavorable medical nexus opinion, the December 2014 VA pulmonary examiner confidently concluded that there was little or no medical evidence linking asbestos inhalation to asthma and sarcoidosis.  Resultantly, the medical evidence of record fails to support the Veteran's contention that this claimed condition is attributable to his military service and, in particular, to exposure to asbestos and smoke inhalation.



The Board has considered the Veteran's opinion that his sarcoidosis and asthma are related to service, but finds that it lacks probative value and is outweighed by the December 2014 VA medical opinion finding against a link to service.  In this regard, the Board may not categorically reject lay testimony on medical issues or categorically find that medical evidence is required to support the claim.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 434   (2011).  Rather, the Board must determine on a case-by-case basis whether lay testimony is competent with respect to the issue in question, or whether medical evidence is required.  Id.; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007). Specifically, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson, 581 F.3d at 1316 ; Jandreau, 492 F. 3d at 1376-77; Washington v. Nicholson, 19 Vet. App. 362, 368  (2005).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  Id; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Whether in-service asbestos or other exposures may have caused the development of sarcoidosis or asthma years later cannot be made based on lay observation alone given the amount of time that elapsed, and because there is no apparent cause-and-effect relationship that can be readily observed through the senses and without the aid of medical knowledge.  Accordingly, because he is a lay person in the field of medicine, the Veteran's unsupported opinion is not competent evidence on this medically complex issue.  Therefore, it lacks probative value.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration). 

In sum, the Veteran's sarcoidosis was not manifest during service or within one year of his separation from service; nor was asthma shown to be present during 

service.  To the contrary, the Veteran was specifically monitored in service, including a normal spirometer test in November 1989.  Separation examination in July 1992 also revealed a normal clinical evaluation of the lungs and chest, as well as the Veteran's report denying symptoms of shortness of breath, asthma, chronic cough, and pain or pressure in the chest.  The lay and medical evidence of record shows that sarcoidosis was first diagnosed in 1998 and that asthma was first diagnosed in 2008.  The Veteran has not described a continuity of symptoms since service (with respect to sarcoidosis).  Rather, he testified that while he had symptoms of coughing and shortness of breath during service, his symptoms of itching and tightness in his lungs did not start until about two years after his separation from service.  He also stated that he felt that his sarcoidosis first manifested itself as fatigue and shortness of breath in about 1995, three years after service separation.  See BVA Hearing Transcripts, dated in April 2011 and June 2017.  The December 2014 VA examiner's opinion finding against a relationship to service carries a lot of evidentiary weight in the Board's determination, as it represents the informed conclusion of an objective medical professional, and because the examiner provided a specific and detailed explanation in support of the conclusion reached.  The December 2014 VA examiner's opinion also outweighs the November 2007 article from the New England Journal of Medicine, as the article is general in nature and not specific to the Veteran in this case.  In fact, the VA examiner considered this article and still found against a relationship between the Veteran's lung disorders and his in-service asbestos exposure.  The Board finds that the Veteran's sarcoidosis and asthma were first manifest several years after his separation from service, and the most probative evidence of record establishes that they are not related to any incident of service.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Board concludes and the benefit of the doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a lung disorder, claimed as due to asbestos exposure and to smoke/chemical inhalation, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


